DETAILED ACTION
Claims 1-8 are presented for examination, wherein claim 6 is currently amended plus claims 7-8 are newly added.
The provisional non-statutory double-patenting rejections of claims 1-6 over copending Application No. 17/161001, copending Application No. 17/160930, copending Application No. 16/931072, copending Application No. 16/930430, and copending Application No. 16/930405 are withdrawn as a result of the terminal disclaimer electronically filed and accepted on July 14, 2022.
In light of the range of Y provided in the June 3, 2022 Office action being indicated as “0 ≤ (1+δ-a < 2” instead of “0 < 1+δ-a < 2,” the instant Office action is a second non-final Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d)	REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, from which claim 5 depends, the limitation “−0.5 ≤ δ ≤ 0.5 is satisfied” in claim 4 is unclear as to whether (1) only the limitation “-1 < δ < 1” of claim 1 is affected or (2) both limitations “-1 < δ < 1” and “0 < 1 + δ – a)” are affected. In the event that interpretation (1) is intended, then claim 4 may be broader than claim 1 in that the relationship “1 + δ – a” may equal 0.
For purposes of examination, said limitation is interpreted as provided infra.
In the event interpretation (1), is intended, claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As noted supra, the limitation “1 + δ – a” in light of claim 4 would be interpreted to be equal 0.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Similarly regarding claim 5, the limitation “−0.3 ≤ δ ≤ 0.2 is satisfied” in claim 5 is unclear as to whether (1) only the limitation “-1 < δ < 1” of claim 1 is affected or (2) both limitations “-1 < δ < 1” and “0 < 1 + δ – a)” are affected. In the event that interpretation (1) is intended, then claim 5 may be broader than claim 1 in that the relationship “1 + δ – a” may equal 0.
For purposes of examination, said limitation is interpreted as provided infra.
In the event interpretation (1), is intended, claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As noted supra, the limitation “1 + δ – a” in light of claim 4 would be interpreted to be equal 0.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack et al (Bohnsack et al, Ternary Chlorides of the Rare-Earth Elements with Lithium, Li3MCl6 (M=Tb-Lu, Y, Sc): Synthesis, Crystal Structures, and Ionic Motion, 634 J. Inorg. Gen. Chem 1067-73 (1997)).
Regarding independent claim 1 plus dependent claims 2-5, Bohnsack teaches a crystalline chloride composition with excellent lithium-ion conductivity, said crystalline chloride composition having a chemical formula of Li3MCl6, wherein M may be Tb-Lu, Y, and Sc, and while not limited thereto, an express example includes Li3ScCl6 (e.g. abstract, pp. 1067 and 72, e.g. Tables 1-4, plus e.g. Figure 3), wherein a crystalline material is understood to be a solid, reading on “solid … material,” wherein the preamble limitation “electrolyte” is interpreted to be intended use and does not patentably distinguish the instant invention, e.g. MPEP § 2111.02, said crystalline chloride composition severably establishing a prima facie case of obviousness of each of the stoichiometric amounts of each component in the claimed composition formula “Li3-3δY1+δ-aMaCl6-x-yBrxIy,” see also infra, “where M is at least one element selected from the group consisting of Al, Sc, Ga, and Bi; −1 < δ < 1; 0 < a < 2; 0 < (1 + δ - a); 0 ≤ x ≤ 6; 0 ≤ y ≤ 6; and (x + y) ≤ 6” (claim 1); “0.025 ≤ a ≤ 0.99 is satisfied” (claim 2); “0.035 ≤ a ≤ 0.1 is satisfied” (claim 3); “−0.5 ≤ δ ≤ 0.5 is satisfied” (claim 4); plus, “−0.3 ≤ δ ≤ 0.2 is satisfied” (claim 5), as may be illustrated by the Table below.


Claim 1
Claim 2,
0.025 ≤ a ≤ 0.99
Claim 3, 0.035 ≤ a ≤ 0.1
Claim 4,
−0.5 ≤ δ ≤ 0.5
Claim 5, 
−0.3 ≤ δ ≤ 0.2
Art
Overlap
Li3-3δ
0 < 3-3δ < 6
0 < 3-3δ < 6
0 < 3-3δ < 6
1.5 ≤ 3-3δ ≤ 4.5
2.4 ≤ 3-3δ ≤ 3.9
3
3
Y1+δ-a
0 < 1+δ-a < 2
0 < 1+δ-a < 1.975
0 < 1+δ-a < 1.965
0 < 1+δ-a < 1.5
0 < 1+δ-a < 1.2
0-1
>0 to 1
Ma
0 < a < 2
0 < a < 2
0 < a < 2
0 < a < 2
0 < a < 2
0-1
>0 to 1
Cl6-x-y
0-6
0-6
0-6
0-6
0-6
6
6
Brx





0
0
Iy





0
0


The examiner further notes that while the disclosed examples provide whole number amounts of M, the broader disclosure suggests to a person of ordinary skill in the art that Y and Sc may be partially substituted within “M” for a range of Y and Sc being incorporated within the composition, since a person of ordinary skill in the art would recognize that Y and Sc may be substituted for one another within a crystal structure that easily conducts lithium ions therethrough, noting that said M (Tb-Lu, Y, and Sc) elements may be substituted for one another within said crystal structure, so are understood to be equivalent elements in said crystal structure (e.g. entire disclosure of the article), see also e.g. MPEP § 2144.06.
Since the claimed composition ranges of the instant claim overlap the ranges disclosed by Bohnsack, a prima facie case of obviousness is established. See MPEP § 2144.05(I).
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to select the claimed solid electrolyte composition from the crystalline chloride composition disclosed by Bohnsack because Bohnsack teaches the same utility (i.e. a solid composition with excellent lithium-ion conductivity) in the whole disclosed range.

In the alternative regarding the limitation “electrolyte,” Bohnsack teaches said crystalline (solid) chloride composition with excellent lithium-ion conductivity, so it would have been obvious to a person of ordinary skill in the art to attempt to use said crystalline chloride composition as a solid electrolyte within a battery, since solid electrolytes in batteries reduce the use of liquid or gel electrolyte, which include environmentally damaging chemicals and/or may potentially result in unwanted thermal runaway events.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (JP 2008/021556) in view of Bohnsack et al (Bohnsack et al, Ternary Chlorides of the Rare-Earth Elements with Lithium, Li3MCl6 (M=Tb-Lu, Y, Sc): Synthesis, Crystal Structures, and Ionic Motion, 634 J. Inorg. Gen. Chem 1067-73 (1997)).
Regarding claim 6, Kobayashi teaches a lithium secondary battery that may use either a separator with an organic electrolyte or an inorganic solid electrolyte,
its invention firmly adheres a current collector, a conductive material, and an active material, thereby suppresses an increase in electrical resistance inside an electrode,
said battery including a dry positive electrode and a dry negative electrode (e.g. ¶¶ 0001, 04, 10-12, 0031-33, 47, and 49-52), reading on “battery,” said battery comprising:
laminating said positive electrode and said negative electrode together, with said inorganic solid electrolyte therebetween, noting a substitution of the taught alternative inorganic solid electrolyte for the taught examples of said organic electrolyte (e.g. ¶¶ 0003, 11-13, 49 and 52-53 plus e.g. Figure 2), reading on “a positive electrode; a negative electrode; and an electrolyte layer provided between the positive electrode and the negative electrode.”

Kobayashi does not expressly teach the limitations “the solid electrolyte material according to claim 1” or “at least one selected from the group consisting of the positive electrode, the negative electrode, and the electrolyte layer includes the solid electrolyte material.”
However, Bohnsack is applied as provided supra, wherein Bohnsack notes that its crystalline chloride composition has excellent lithium-ion conductivity.
As a result, it would have been obvious to try substituting the inorganic solid electrolyte of Kobayashi with the crystalline chloride composition of Bohnsack, since Bohnsack teaches its crystalline chloride composition has excellent lithium-ion conductivity.
Kobayashi as modified reading on said limitations.

Newly added claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack et al (Bohnsack et al, Ternary Chlorides of the Rare-Earth Elements with Lithium, Li3MCl6 (M=Tb-Lu, Y, Sc): Synthesis, Crystal Structures, and Ionic Motion, 634 J. Inorg. Gen. Chem 1067-73 (1997)), as provided supra, in view of Bohnsack et al, (Bohnsack et al, The Bromides of Li3MBr6 (M=Tb-Lu, Y, Sc): Synthesis, Crystal Structures, and Ionic Motion, 623 J. Inorg. Gen. Chem 1352-56 (1997), hereinafter “Bohnsack II”).
Regarding newly added claim 8, Bohnsack teaches the solid electrolyte of claim 1, as provided supra, wherein said crystalline chloride composition has excellent lithium-ion conductivity; said crystalline chloride composition having a chemical formula of Li3MCl6, wherein M may be Tb-Lu, Y, and Sc; and, while not limited thereto, an express example of Li3ScCl6 (e.g. supra), wherein Bohnsack further teaches said composition is a ternary chloride within the broader type of ternary halide, represented by the formula A3MX6 (e.g. title), but does not expressly teach said composition of claim 1, “Li3-3δY1+δ-aMaCl6-x-yBrxIy, wherein the variables x and y satisfy the limitations of said newly added claim, “0 < x ≤ 6 and 0 < y ≤ 6.”
However, Bohnsack II similarly teaches a crystalline bromide composition with excellent lithium-ion conductivity, said crystalline bromide composition having a chemical formula of Li3MBr6, wherein M may be Tb-Lu and Y, while not limited thereto, with an express example includes Li3YBr6. Further, Bohnsack II teaches said composition is a ternary halide of the A3MX6-type composition, the authors of the article specifically looking for structures similar to those of the ternary chlorides of the Bohnsack reference (e.g. title, abstract, pp. 1353-55, e.g. Tables 2 and 4, plus e.g. Figures 2-3).
As a result, it would have been obvious to substitute at least some of the chlorides of the Bohnsack reference with some of the bromide of the Bohnsack II reference, since the Bohnsack II reference suggests chlorides and bromides may be equivalent halides in the A3MX6-type composition, see also e.g. MPEP § 2144.06.
Said composition with bromide partially substituting for chloride establishing a prima facie case of obviousness of the claimed ranges, see also e.g. MPEP § 2144.05(I), reading on “0 < x ≤ 6 and 0 < y ≤ 6.”
Art of Record
Newly added claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the timely art of record teaches or suggests the claimed solid electrolyte composition of newly added claim 7 with the specifically claimed elements in the specifically claimed stoichiometric ratios.
Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. § 103 rejection over Bohnsack, first the applicants allege the following.
The Office Action asserted that Bohnsack teaches a crystalline chloride composition with excellent lithium-ion conductivity and said crystalline chloride composition has a chemical formula of Li3MCl6, wherein M may be Tb-Lu, Y, and Sc, not limited thereto. The Office Action asserted that Bohnsack teaches an example includes Li3ScCl6 at abstract, page 1067 and 72, Tables 1-4 and Figure 3. The Office Action further asserted that while the disclosed examples provide whole number amounts of M, the broader disclosure suggests to a person skilled in the art that Y and Sc may be partially substituted within “M” for a range of Y and Sc being incorporated within the composition, since a person of ordinary skill in the art would recognize that Y and Sc may be substituted for one another within a crystal structure that easily conducts lithium ions therethrough. Applicant disagrees.

First, Bohnsack does not teach Y and Sc could be partially substituted within “M” in the formula Li3MCl6 of Bohnsack. Bohnsack merely teaches M= Tb-Lu, Y, Sc. In view of the disclosure of Bohnsack, M is only directed to a single element, for example, in the formulas of Li3TbCl6, Li3YbCl6, and Li3ScCl6, rather than a combination of different elements. 
Regarding the Office Action’s assertion that “a person of ordinary skill in the art would recognize that Y and Sc may be substituted for one another within a crystal structure that easily conducts lithium ions therethrough,” there is no factual or technical basis to establish that partially substitution of M with Y and Sc in the formula Li3MCl6 could obtain a crystal structure that easily conducts lithium ions therethrough. 

Second, even if Y and Sc could partially substitute M in the formula Li3MCl6 of Bohnsack, the Office Action fails to establish why the specific elements Y and Sc are selected from a broad range of options. Bohnsack teaches, in the chemical formula of Li3MCl6, M= Tb-Lu, Y, Sc. Please note that “Tb-Lu” includes the elements: Tb, Dy, Ho, Er, Tm, Yb, and Lu. That is, Bohnsack teaches M= Tb, Dy, Ho, Er, Tm, Yb, Lu, Y, or Sc. If the Office Action interpreted that M could be a mix of elements, the possible combination of M is very broad. However, the Office Action fails to establish why Y and Sc are specifically selected.

(Remarks, at 5:1-3, bolding in the original.)
In response, the examiner respectfully notes that “[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP § 2123(I).
Here, Bohnsack teaches said crystalline chloride composition with excellent lithium-ion conductivity, said crystalline chloride composition having a chemical formula of Li3MCl6, wherein M may be Tb-Lu, Y, and Sc, and while not limited thereto, an express example includes Li3ScCl6 (e.g. abstract, pp. 1067 and 72, e.g. Tables 1-4, plus e.g. Figure 3).
Further, the broader disclosure suggests to a person of ordinary skill in the art that Y and Sc may be partially substituted within “M” for a range of Y and Sc being incorporated within the composition, since a person of ordinary skill in the art would recognize that Y and Sc may be substituted for one another within a crystal structure that easily conducts lithium ions therethrough (see also the entire disclosure of the article). 
Finally, the general teaching of “M= Tb-Lu, Y, Sc,” wherein an express example of Li3MCl6 does not rise to the level of where “the possible combination of M is very broad” to not render a prima facie of obviousness in light of the teaching.
Second, the applicants allege the following.
Applicant believes that new claims 7 and 8 are patentably distinguishable over the cited references at least because of their dependency on claim 1. Favorable consideration of these claims is respectfully solicited. 

(Remarks, at 7:3.)
In response, the examiner respectfully supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yuan et al (CN 105680048), teaching LiGaCl4 and LiAlCl4 dissolved into a liquid electrolyte (e.g. ¶0047).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723